174 B.R. 339 (1992)
In re Joseph John CALANDRIELLO and Loretta Calandriello, Debtors.
UNION SAVINGS BANK OF FLORIDA, Appellant,
v.
Joseph John CALANDRIELLO and Loretta Calandriello, Appellees.
No. 89-1015-CIV-ORL-18.
United States District Court, M.D. Florida, Orlando Division.
March 27, 1992.
Berry J. Walker, Jr., Nat. Heritage Life Ins. Co., Orlando, FL, for Union Savings Bank of Florida.
Raymond John Rotella, Kosto & Rotella, PA, Orlando, FL, for Joseph John & Loretta Calandriello.

ORDER
G. KENDALL SHARP, District Judge.
This cause of action comes before this court on appeal from the United States Bankruptcy Court for the Middle District of Florida, Orlando Division. The bankruptcy court granted the appellees/debtors' motion to avoid a judgment lien held by appellant/creditor. 107 B.R. 374.
A district court "may affirm, modify, or reverse a bankruptcy judge's judgment, order, or decree or remand with instruction for further proceedings. Findings of fact, whether based on oral or documentary evidence, shall not be set aside unless clearly erroneous, and due regard shall be given to the opportunity of the bankruptcy court to judge the credibility of the witnesses." 11 U.S.C.Bankr.R. 8013 (1988). A district court reviews a bankruptcy judge's conclusions of law in a de novo manner. See In re Fielder, 799 F.2d 656, 657 (11th Cir.1986) (per curiam). Thus, a district court defers to the ruling of a bankruptcy court "unless its factual findings are clearly erroneous or it applies the incorrect legal standard." In re Cox, 904 F.2d 1399, 1401 (9th Cir.1990); accord In re Fielder, 799 F.2d at 657.
After consideration of the bankruptcy judge's findings of fact and a de novo review of the bankruptcy court's conclusions of law, this court finds that appellant fails to prove that the bankruptcy court's findings of fact are clearly erroneous or that the bankruptcy court applied the incorrect legal standard. Accordingly, this court AFFIRMS the bankruptcy court's order avoiding the judgment lien in this case.
It is SO ORDERED.